Citation Nr: 0317913	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-05 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for human immunodeficiency 
virus (HIV)-related illness.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

C. Crowley, Counsel

INTRODUCTION

The veteran served on active duty from June 1985 to September 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the RO.  The veteran 
testified at a hearing at the RO in September 2002.  

FINDING OF FACT

The veteran's HIV-related illness, first diagnosed in March 
1990, was at least as likely as not initially manifested 
sometime in 1988, while he was still in service.

CONCLUSION OF LAW

The veteran's HIV-related illness was incurred during his 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Additionally, the VCAA and implementing regulations eliminate 
the requirement that a veteran submit evidence of a well-
grounded claim, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claim-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claim.  

VA's duties pursuant to this new law largely have not been 
fulfilled.  But this is inconsequential because the veteran's 
claim will be granted in full.

For example, missing from the file is the veteran's service 
separation examination, his private medical records, and a VA 
examination report.  Even without the benefit of this 
additional evidence, however, there is a plausible basis for 
granting his claim.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Service Connection for HIV-Related Illness

Service connection may be granted for disability resulting 
from a personal injury sustained or a disease contracted in 
the line of duty, or for aggravation during service of a pre-
existing condition beyond its natural progression.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  



Generally, to show this connection to service, the record 
must include:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of a 
relevant injury or disease, and (3) medical evidence of a 
nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The regulations also provide that service connection may be 
granted for any disease initially diagnosed after discharge 
from service when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran testified in September 2002 that he believes his 
only risk factor for acquiring HIV-related illness occurred 
from February to April 1988, when he engaged in homosexual 
relations with his partner.  His partner later learned that 
he was HIV positive, in September 1988.  The veteran's 
service in the military ended that same month.  He further 
stated that he had no other partners from his discharge from 
service to the time of his own initial detection as HIV 
positive in March 1990, and that, although married from 
November 1987 to September 1988, his ex-wife is not HIV 
positive.  So by logical deduction, his HIV could only have 
come from his homosexual relationship while in service.

Effective March 1, 1989, Diagnostic Code 6353, HIV Antibody 
Positive (no underlying disease) was added to VA's Schedule 
for Rating Disabilities.  Separate codes identified Acquired 
Immunodeficiency Syndrome AIDS (6351) and AIDS Related 
Complex ARC (6352).  54 Fed. Reg. 4280.  Currently, HIV-
related illness is rated under Diagnostic Code 6351.



The veteran's service medical records do not show that he 
tested HIV positive at any time while on active duty in the 
military.  But even he acknowledges as much and admits that 
his illness was not initially detected until March 1990, 
about 11/2 years after his service ended.  Unfortunately, the 
report of his military discharge examination is not on file, 
although other records obtained from the National Personnel 
Records Center (NPRC), a military records repository, 
indicate he was discharged for medical disability with 
severance pay.  

A record obtained from the veteran's county health department 
confirms that he indeed initially tested positive for HIV in 
March 1990.  There also have been several additional 
diagnoses during the years since while receiving treatment 
from VA and private doctors.

To substantiate his allegations, the veteran had his partner 
in service submit a statement in November 2001 on his behalf.  
And for further documentation, the veteran submitted a 
medical opinion in May 2002 from his treating physician who 
is the Assistant Professor of Medicine, of the Division of 
Infectious Diseases, at the School of Medicine at the 
University of Alabama at Birmingham.  That letter, dated in 
April 2002, indicates the veteran had been a patient since 
March 1996 when he sought medical treatment for his HIV 
disease.  And when initially treated, he received a diagnosis 
of AIDS since his absolute CD4 count was below 200/µl.  The 
professor further explained that, although some individuals 
can progress from HIV infection to AIDS in a few years, this 
is actually a rare event, and it takes on average 8-10 years 
for this progression to occur.  So, in this particular 
instance, concluded the professor, although he could not say 
with 100 percent certainty that the veteran acquired his 
infection while in the military (from 1985 to 1988), all of 
his medical information is certainly most consistent with the 
fact that he was infected with HIV while on active duty.



Because the veteran was never scheduled for a VA compensation 
and pension examination on this issue, there is no medical 
nexus evidence to the contrary.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The professor's opinion, then, is uncontroverted and further 
supported by the veteran's hearing testimony, under oath, and 
the statement from his partner.  And it is particularly 
significant that the professor's favorable medical opinion 
is from an expert in immunological disorders, the particular 
branch of medicine at issue, so it is especially probative.  
Charles v. Principi, 16 Vet. App. 370 (2002).  See also Black 
v. Brown, 10 Vet. App. 279 (1997); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Resolving all reasonable doubt in 
the veteran's favor, it is certainly at least as likely as 
not that his HIV-related illness initially was manifested 
while he was still on active duty in the military.  38 C.F.R. 
§ 3.102; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  So service connection is warranted.


ORDER

Service connection for HIV-related illness is granted.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

